DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/13/2022.  Claims 12-15 and 17 have been canceled.  Claims 1-11 and 16 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Joseph Noto on 5/19/2022.

4.	The application has been amended as follows:
Replace the Abstract with the following:
A latex formulation comprising elastomer, thermoplastic, accelerator,5 antifoaming agent, antioxidant, crosslinker, colouring agent, surfactant, filler, pH adjuster and dispersing medium, wherein the latex formulation has a total solid content ranging between 5% by weight to 40% by weight. A method of preparing a latex formulation to manufacture a glove containing both thermoplastic and elastomer, wherein the method comprises the10 steps of blending elastomer with thermoplastic to produce a dispersion and stirring the dispersion, adding while stirring accelerator, antifoaming agent, antioxidant, crosslinker, colouring agent, surfactant and filler one after another with no particular order and followed by pH adjuster into the dispersion to produce latex formulation and stirring 
continuously and allowing to mature, wherein total solid content is adjusted to between 5% by weight to 40% by weight by way of addition of dispersing medium and 
wherein pH range of the latex formulation is adjusted to between 9 to 11. 

Claim 1, lines 23 and 25, change “or mixtures” to -- and mixtures --.
Claim 3, lines 4-5, change “or mixtures” to -- and mixtures --.
Claim 4, line 3, change “or mixtures” to -- and mixtures --.
Claim 5, line 2, change “or mixtures” to -- and mixtures --.
Claim 6, lines 2-3, delete “zinc oxide, other”.
Claim 6, line 3, change “or mixtures” to -- and mixtures --.
Claim 7, line 3, change “or mixtures” to -- and mixtures --.
Claim 8, line 3, change “or mixtures” to -- and mixtures --.
Claim 10, line 3, change “or mixtures” to -- and mixtures --.
Add claim 18, The latex formulation as claimed in claim 6 wherein the crosslinker is zinc oxide.
Allowable Subject Matter

5.	Claims 1-11, 16 and 18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Foo et al. (US 2016/0159992).
Foo et al. disclose a formulation as follows:

    PNG
    media_image1.png
    261
    353
    media_image1.png
    Greyscale
where the second elastomer includes nitrile rubber, the amount of pigment is 0.01-3.0 phr, the liquid medium is water, and the total solids content is from 5% to 60% by weight of the composition ([0042], [0044], [0104], [0116], [0214], Examples 7 and 10 in Table 10).
	Thus, Foo et al. do not teach or fairly suggest the claimed latex formulation comprising elastomer, thermoplastic, accelerator, antifoaming agent, antioxidant, crosslinker, colouring agent, surfactant, filler, pH adjuster and dispersing medium, wherein the accelerator is used in an amount ranging between 0.5 phr to 4.0 phr based on total dry weight of the latexes, wherein the antifoaming agent is used in an amount ranging between 0.01 phr to 2.00 phr based on total dry weight of the latexes, wherein the antioxidant is used in an amount ranging between 0.5 phr to 5.0 phr based on total dry weight of the latexes, wherein the crosslinker is used in an amount ranging between 0.5 phr to 5.0 phr based on total dry weight of the latexes, wherein the colouring agent is used in an amount ranging between 0.5 phr to 3.0 phr based on total dry weight of the latexes, wherein the surfactant is used in an amount ranging between 0.0 phr to 5.0 phr based on total dry weight of the latexes, wherein the filler is used in an amount ranging between 0.5 phr to 10.0 phr based on total dry weight of the latexes and wherein the pH adjuster is used in an amount ranging between 0.5 phr to 4.0 phr based on total dry weight of the latexes and wherein dispersing medium is used in an amount to adjust total solid content of the latex formulation to a range between 5% by weight to 40% by weight characterized in that the elastomer is any one selected from the group consisting of carboxylated acrylonitrile butadiene rubber (XNBR), acrylonitrile butadiene rubber (NBR) and mixtures therefrom, wherein the thermoplastic is any one selected from the group consisting of polyvinyl chloride (PVC), chlorinated polyvinyl chloride, poly(vinyl chloride/vinyl acetate) copolymer and mixtures therefrom, wherein the elastomer is used in an amount ranging between 50 phr to 99 phr andPage 2 of 7 14057352.1 5/12/2022Appl. No.: 16/705,558wherein the thermoplastic is used in an amount ranging between 1 phr to 50 phr to make up to 100 phr as total dry weight of the latexes.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762